DETAILED ACTION
This Office Action is in response to the Amendment filed on 03/07/2022. 
In the instant Amendment, claims 1-26 have been examined and are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Argument
Applicant’s amendment and argument regarding claims 1 and 16 are persuasive. The amendment of claims 1 and 16 has overcome the art rejection set forth in previous Office Action. The claims 1-26 are now allowable.

Allowable Subject Matter
Claims 1-26 are allowable.
In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records Guerrero et al. (US 2012/0195370), and Lentzitzky et al. (U.S. 2018/0070150).
Regarding claims 1 and 16, the prior arts of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claims the feature of determining the received video content is a given type of video content; determining the received video content is one of one or more predetermined content titles for the given type of video content; determining the received video content includes one or more predetermined scenes for the one or more predetermined content titles; selecting encoding parameters for encoding the one or more predetermined scenes of the one or more predetermined content titles of the given type of video content, based on scene specific encoding parameters for corresponding ones of the one or more predetermined scenes; and encode the one or more predetermined scenes of the one or more predetermined content titles of the given type of video content to generate encoded video content, based on the received video content and the selected encoder parameters as cited in claims  1 and 16.

Claims 2-16 and 17-26 are allowed because they depend on allowed parent claims 1 and 16, respectively, as set forth above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN V NGUYEN whose telephone number is (571)270-0626.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN V NGUYEN/Primary Examiner, Art Unit 2486